Abatement Order filed December 2, 2021




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-21-00403-CV
                                  ____________

          METROPOLITAN WATER COMPANY, L.P., Appellant

                                       V.

 BLUE WATER SYSTEM, LP AND BLUE WATER VISTA RIDGE, LLC,
                        Appellees


                    On Appeal from the 21st District Court
                         Washington County, Texas
                        Trial Court Cause No. 37412

                           ABATEMENT ORDER

      Notice was filed November 22, 2021 that appellant Metropolitan Water
Company, L.P. is in bankruptcy. Tex. R. App. P. 8.1. According to the notice, on
November 22, 2021, appellant petitioned for voluntary bankruptcy protection in the
United States Bankruptcy Court for the Western District of Texas under case number
21-10903. A bankruptcy suspends the appeal from the date when the bankruptcy
petition is filed until the appellate court reinstates the appeal in accordance with
federal law. Tex. R. App. P. 8.2. Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or terminated
the stay, a certified copy of the order must be attached to the motion. Id. A party
filing a motion to reinstate shall specify what further action, if any, is required from
this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                        PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.




                                           2